Dykman, J.
This is an action for the recovery of compensation for services as sexton of a church in Shelter Island, in Suffolk county. The action was commenced and tried in a court of a justice of the peace, where the plaintiff obtained a verdict. From the judgment entered upon that verdict the defendant appealed to the county court of Suffolk county, where the cause was retried before a jury, and a verdict was again rendered for the plaintiff for the same amount. How the defendant has appealed to this court from the judgment entered upon the last verdict. The claim of the plaintiff was that the defendant employed him to perform the services rendered, and the defense was that the services were rendered gratuitously, and without expectation of compensation. Both parties gave evidence tending to establish their respective positions, and the testimony was contradictory, and presented a question of fact for the determination of the jury. The verdict in favor of the plaintiff settles the facts against the defendant, and it is not a proper case for the interposition of an appellate tribunal. The case presents no errors of law, and the judgment and order denying a motion for a new trial on the minutes should be affirmed, with costs. All concur.